DEBT on a bond. Rule to show cause why the proceedings should not be staid upon the defendant's bringing into court the amount of the bond on which this action is founded.
The bond was for $100; conditioned for the payment of an annuity of $20, during the life of Rebecca Beeson. The question was, whether the defendant might not have a stay of proceedings, on payment of the penalty of his bond, with costs; or, in other words, whether interest, or any thing, can be recovered on a bond beyond the penalty. There were five years' annuity due.
Bayard, in support of the rule, cited 1 East. 436,M'Clure vs. Duncan; 1 Taunton 217; 1 Saund.Rep. 320, n.
Hamilton contra, cited 6 Term Rep. 299; 3 Eq. casesab. 530; 2 Atk. Rep. 579; 2 Term Rep. 388; 9Cranch 104; 21 Com. Law Rep. 391; 3 Caine's Rep. 48; 1 Mass. Rep. 308; 2 Dallas 252.
The Chief Justice said, the case in Term Reports has been overruled *Page 38 
again and again. The undoubted principle of the common law is, that you cannot go beyond the penalty, except a shilling by way of nominal damages. But our act of assembly is conclusive (Digest 78.) All the sections of this law proceed on the same principle, that judgment shall be for the penalty and costs.
                                                      Rule absolute.